Citation Nr: 1106675	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-23 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for Human Immunodeficiency 
Virus (HIV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1978 to August 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision that denied the Veteran's claim 
of entitlement to service connection for HIV.  

In April 2009, the Board determined that new and material 
evidence sufficient to reopen the Veteran's previously denied 
claim of entitlement to service connection for HIV had been 
received and remanded this case for additional development.  The 
file has now been returned to the Board for further 
consideration.

The issues of entitlement to service connection for tinnitus and 
depression have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Specifically, at the time of the Veteran's January 2006 claim of 
entitlement to an increased rating for right-ear hearing loss, he 
asserted entitlement to service connection for tinnitus.  The RO 
included entitlement to service connection for tinnitus in its 
March 2006 notification letter sent subsequent to receipt of the 
Veteran's claims, and adjudicated the increased rating claim by a 
June 2006 rating decision.  However, review of the claims file is 
silent for evidence that the Veteran's claim of entitlement to 
service connection for tinnitus was adjudicated.  

Further, at the time of his March 2009 Brief, the Veteran's 
representative asserted entitlement to an increased rating for 
herpes and service connection for depression, to include as 
secondary to HIV.  The Board notes that the claim of entitlement 
to service connection for depression was raised at the time of 
the Veteran's October 2006 hearing before a Decision Review 
Officer and was adjudicated by the April 2007 rating decision.  
The Veteran submitted a Notice of Disagreement in June 2007 and a 
Statement of the Case was issued in July 2007.  However, review 
of the claims file is silent for evidence that the Veteran 
perfected his appeal.  Thus, to the extent that the Veteran's 
representative asserts entitlement to service connection for 
depression, such is a new claim.  The Board does not have 
jurisdiction over the claims of entitlement to service connection 
for tinnitus and depression, to include as secondary to HIV, and 
entitlement to an increased rating for herpes, and they are 
referred to the AOJ for appropriate action.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, there is medical 
evidence of record supporting the conclusion that his HIV was 
incurred during service.


CONCLUSION OF LAW

The criteria for service connection for HIV have been met.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied, including discussion of whether the 
Board's April 2009 remand directives were substantially complied 
with, is not required.  The Board finds that no further 
notification or assistance is necessary, and that deciding the 
appeal at this time is not prejudicial to the Veteran.

Service Connection

The Veteran seeks service connection for HIV, which he contends 
initially manifested in service, at the time he incurred herpes.  
In the alternative, the Veteran asserts that his service-
connected herpes made him more susceptible to HIV.

In order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. § 3.303; 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  The Veteran's HIV, 
however, is not a disability for which service connection may be 
granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1131, 1133 
(West 2002 & Supp 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran's VA treatment records dated in July 1995 demonstrate 
that he was diagnosed with HIV six weeks prior.  This constitutes 
medical evidence of a current disability, and as such the first 
element required for direct service connection is met.

The second requirement for direct service connection, evidence of 
in-service incurrence or aggravation of a disease or injury, is 
not met.  In this regard, the Board notes that the Veteran was 
treated in September 1980 for herpes.  At that time, he reported 
frequent sexual encounters with prostitutes.  At the time of the 
Veteran's July 1982 Report of Medical Examination, conducted for 
the purpose of separation from service, HIV was not noted.  

However, in the present appeal, despite the lack of medical 
evidence dated at the time of the Veteran's service that he 
incurred HIV during service, the third requirement of direct 
service connection, evidence of a nexus between the claimed in-
service disease or injury and the current disability, is met.

In January 2005, a VA infectious disease physician, Dr. B., 
asserted that it is known that persons can be infected with HIV 
for years and not know it.  In April 2005, a private physician, 
Dr. M., asserted that it is at least as likely as not that the 
Veteran contracted HIV at the same time he contracted herpes 
infection while on active duty.

On this issue, the Board, in April 2009, sought an opinion by an 
infectious diseases specialist, considering the Veteran's 
personal history and review of his entire claims file.  In 
November 2009, subsequent to physical examination and review of 
the claims file, the examiner opined that it is at least possible 
that the Veteran contracted HIV at the time he contracted his 
venereal disease during service.  He reasoned that such would be 
impossible to prove, as testing for HIV was not available until 
1985.  The RO sought clarification of the examiner's opinion and 
requested detail as to the probability, in legal terms, that the 
Veteran incurred HIV during service.  In a response dated in 
February 2010, the examiner reported that he reviewed the case 
again and could not resolve the issue using the specific legal 
terms proposed without resorting to mere speculation.  The RO 
again sought clarification and in a response dated in May 2010, 
the examiner reported that he was Board-certified in internal 
medicine and infectious diseases.  He asserted that it is 
impossible to date the onset of the Veteran's HIV, but opined 
that it is at least possible that HIV occurred at the same time 
his other genital symptoms occurred during service.  
Alternatively, he opined that if the Veteran had incurred herpes 
prior to HIV, such could have rendered him more susceptible to 
subsequent HIV infection.  He again concluded that it is at least 
possible, although impossible to demonstrate, that the Veteran's 
HIV dates back to when he was in the military.  

Here, the medical opinion by the VA examiner is credible because 
it is based on a thorough review of the file and available 
treatment records and the examiner offered a reasonable medical 
basis for his conclusions.  Absent credible evidence to the 
contrary, the Board is not in a position to further question the 
results of this examination.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Significantly, there is no 
negative evidence of record in that no examiner has opined that 
the Veteran's HIV was not incurred during service.

In sum, the Board finds that the Veteran currently has HIV and 
there is medical evidence of record to support the conclusion 
that the Veteran's HIV was incurred during service.  Given the 
foregoing, and resolving all doubt in favor of the Veteran, as is 
required, the Board finds that service connection for HIV is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for HIV is granted, subject to the laws and 
regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


